Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                   Response to Amendment
Based on applicant’s amendment, filed on 1/18/2022, see page 2 through 11 of the remarks, also telephone interview on February 16, 2022, with respect to cancellation of claim 3, and amended claims 1, 2, 4, 5 and 9-12, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(f) rejection and rejection of 102(a)(1) for claims 1-2 and 4-12, are hereby withdrawn.    
             The claims 1-2 and 4-12 now renumbered as 1-11 are allowed.  

                                                 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Joseph Su, Reg No. 69,761), on February 16, 2022, without traverse.

           The amended claims 1, 2, 4, 5 and 9-12 as follows: 
          Cancel claim 3.

           Claim 1. (Currently Amended) A radiographic image processing device comprising:
           a storage medium; and
coupled to the storage medium and configured to
           acquire a radiographic image obtained in a case where a subject irradiated with radiation is imaged by a radiation  detector;
           obtain a region detection image by detecting a subject region of the radiographic image in which the radiation is transmitted through the subject and reaches the radiation  detector and a direct radiation region of the radiographic image in which the radiation directly reaches the radiation  detector without being transmitted through the subject;
           	obtain a scattered radiation image about a scattered radiation component on a basis of the region detection image and scattered-radiation-spread information about spread of scattered radiation; [[and]]
           	 obtain a radiographic image from which the scattered radiation component has been removed by subtracting the scattered radiation image from the radiographic image[[.]];
           obtain an unsaturated scattered radiation pixel value corresponding to a dose of radiation for imaging, which is the dose of the radiation with which the subject is irradiated, with reference to an unsaturated-scattered-radiation-pixel-value relationship representing a relationship between the dose of the radiation and the unsaturated scattered radiation pixel value which is an unsaturated pixel value obtained in consideration of an influence of the scattered radiation without saturation of the pixel value; and
           replace a pixel value of the direct radiation region of the scattered radiation image with the unsaturated scattered radiation pixel value, wherein the processor is configured to subtract the scattered radiation image from the radiographic image comprising: 
subtract the scattered radiation image, of which the pixel value has been replaced with the unsaturated scattered radiation pixel value, from the radiographic image.
           Claim 2. (Currently Amended) The radiographic image processing device according to claim 1,
           	wherein the processor is further configured to detect a region of the radiographic image in which a pixel value is smaller than a threshold value for a region as the subject region, and detects a region of the radiographic image in which a pixel value is equal to or larger than the threshold value for a region as the direct radiation region.
           Claim 3. (Cancelled) 
           Claim 4. (Currently Amended) The radiographic image processing device according to claim [[3]] 1, 	wherein the unsaturated-scattered-radiation-pixel-value relationship is predetermined for each imaging condition in a table for the direct radiation region, and
           	the the processor is configured to use any unsaturated-scattered-radiation-pixel-value relationship corresponding to the imaging condition at the time of imaging of the subject or [[uses]] use a combination of a plurality of unsaturated-scattered-radiation-pixel-value relationships satisfying the imaging condition at the time of imaging of the subject, with reference to the table for the direct radiation region.
           Claim 5. (Currently Amended) The radiographic image processing device according to claim 1, wherein the processor further configured to
           adjust a position of a boundary between the subject region and the direct radiation region by a specific width,
           	wherein theprocessor is configured to obtain the scattered radiation image on a basis of the scattered radiation image in which the 
           Claim 9. (Currently Amended) The radiographic image processing device according to claim 1,	wherein the scattered-radiation-spread information is predetermined for each imaging condition in a table for scattered-radiation-spread information, and
           	the processor is configured to use any scattered-radiation-spread information corresponding to the imaging condition at the time of imaging of the subject or [[uses]] use a combination of a plurality of pieces of scattered-radiation-spread information satisfying the imaging condition at the time of imaging of the subject, with reference to the table for scattered-radiation-spread information.
           Claim 10. (Currently Amended) The radiographic image processing device according to claim 1, wherein the radiation is transmitted through the subject and a top board on which the subject is placed and is incident on the radiation  detector, and
           	the scattered-radiation-spread information is a function of determining two-dimensional spread of the scattered radiation of the radiation incident on any point on the top board.
           Claim 11. (Currently Amended) A method of operating a radiographic image processing device, the method comprising:
           	 acquiring a radiographic image obtained in a case where a subject irradiated with radiation is imaged by a radiation detector 
           	obtaining a region detection image by detecting a subject region of the radiographic image in which the radiation is transmitted through the subject and reaches the radiation detection unit and a direct radiation region of the detector 
           obtaining a scattered radiation image about a scattered radiation component on a basis of the region detection image and scattered-radiation-spread information about spread of scattered radiation; [[and]]
           obtaining a radiographic image from which the scattered radiation component has been removed by subtracting the scattered radiation image from the radiographic image[[.]]; 
           obtaining an unsaturated scattered radiation pixel value corresponding to a dose of radiation for imaging, which is the dose of the radiation with which the subject is irradiated, with reference to an unsaturated-scattered-radiation-pixel-value relationship representing a relationship between the dose of the radiation and the unsaturated scattered radiation pixel value which is an unsaturated pixel value obtained in consideration of an influence of the scattered radiation without saturation of the pixel value; and
           	replacing a pixel value of the direct radiation region of the scattered radiation image with the unsaturated scattered radiation pixel value, and wherein subtracting the scattered radiation image from the radiographic image comprising: 
           	subtracting the scattered radiation image, of which the pixel value has been replaced with the unsaturated scattered radiation pixel value, from the radiographic image.
           Claim 12. (Currently Amended) A non-transitory computer readable medium for storing a computer-executable program to be loaded into a processor for operating a radiographic image processing device, the computer-executable program causing a computer to perform:
the processor to acquire a radiographic image obtained in a case where a subject irradiated with radiation is imaged by a radiation detector 
           	region detection processing for causing the processor to obtain a region detection image by detecting a subject region of the radiographic image in which the radiation is transmitted through the subject and reaches the radiation detector detector 
           	scattered radiation image-acquisition processing for causing the processor to obtain a scattered radiation image about a scattered radiation component on a basis of the region detection image and scattered-radiation-spread information about spread of scattered radiation; [[and]]
           scattered radiation component-removal processing for causing the processor to obtain a radiographic image from which the scattered radiation component has been removed by subtracting the scattered radiation image from the radiographic image[[.]];
           	direct radiation region-pixel value-calculation processing for obtaining an unsaturated scattered radiation pixel value corresponding to a dose of radiation for imaging, which is the dose of the radiation with which the subject is irradiated, with reference to an unsaturated-scattered-radiation-pixel-value relationship representing a relationship between the dose of the radiation and the unsaturated scattered radiation pixel value which is an unsaturated pixel value obtained in consideration of an influence of the scattered radiation without saturation of the pixel value; and
a pixel value replacement processing for replacing a pixel value of the direct radiation region of the scattered radiation image with the unsaturated scattered radiation pixel value, and wherein subtracting the scattered radiation image from the radiographic image comprising: 
           	subtracting the scattered radiation image, of which the pixel value has been replaced with the unsaturated scattered radiation pixel value, from the radiographic image.


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a radiographic image processing device, a method of operating the radiographic image processing device, and a radiographic image processing program that process a radiographic image obtained from the imaging of a subject irradiated with radiation.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 11 and 12, the closest prior art of record (Enomoto), reference is directed to a radiographic image processing device and method which performs image processing related to a scattered radiation removal grid for a radiographic image and a program which causes a computer to perform the radiographic image processing method, but does not teach or suggest, among other things, “ the radiographic image in which the radiation is transmitted through the subject and reaches the radiation  detector and a direct radiation region of the radiographic image in which the radiation directly reaches the “radiation detector without being transmitted” through the subject; obtain a radiographic image from which the scattered radiation component has been “removed by subtracting the scattered radiation” image from the radiographic image; obtain an unsaturated scattered radiation pixel value corresponding to a dose of radiation for imaging, which is the dose of the radiation with which the subject is irradiated, with “reference to an unsaturated-scattered-radiation-pixel-value” relationship representing a relationship between the dose of the radiation and the unsaturated scattered radiation pixel value which is an unsaturated pixel value 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Enomoto) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
February 17, 2022